DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 20 September 2022. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 39 objected to because of the following informalities:  Claim 39 is objected to because it doesn’t end in a period. Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive. 
Applicant argues Keil’483 is directed towards a veterinary procedure table which is not reasonably correlated to a “modular ophthalmic microsurgical system”, as recited in the preamble of claim 21. This argument was addressed on pages 3-4 of the 6/20/2022 Office Action under “Response to Arguments”. The Office maintains its position for the same reasons outlined in the 6/20/2022 Office Action. 
Claim 21 was amended to recite subject matter similar to cancelled claim 32. Claim 32 was further rejected under Charles’484. As such, Claim 21 is now further rejected under Charles’484 to address the new limitations added by amendment. 
New claims 41 and 42 are addressed below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-31, 33-34, 36, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al. (US Patent Application 2009/0255483) in view of Keil (US Patent 7,827,922) in view of Nelson et al. (US Patent 5,375,276) in view of Charles et al. (US Patent Application 2014/0005484). 
Claim 21, 23, 31, 36: Keil’483 teaches a device including a frame (12), a display (76) coupled with the movable frame (12); a surgical instrument coupled with the frame (41 or 42, paragraph [0020] discloses the instrument could be a scalpel which is considered an ocular surgical instrument since it can be used on the eye and it can be used to emulsify ocular tissue because it is a cutting tool), a platform (30) fixedly coupled with the frame (12) and configured to support objects (paragraph [0017]). These objects could include an intraocular lens (IOL) and an inserter because the platform is disclosed as supporting an animal and Applicant’s own invention describes the working area has 6 inches by 6 inches. The platform could support an IOL an inserter since an animal (such as a dog) is larger than these objects. Since Keil’483’ platform is larger than the platform disclosed by Applicant, it is considered to be capable of supporting an IOL and inserter. 
Keil’483 further discloses an imaging system (“camera”, paragraph [0027]) operably coupled with the frame (12) at a position and orientation adapted to capture images of the objects within a working area in the immediate vicinity of the workstation (paragraph [0027). The imaging system is linked with the display (76) to present the imagines in real time (paragraph [0027]). The platform provides a working area in the form of a table (Figure 1). 
Keil’483 fails to disclose the frame is movable during ocular surgery. 
It is old and well known to provide a device with wheels in order to allow it to be more easily moved. For example, Keil’922 teaches a surgical table that is similar to the table taught by Keil’483. Keil’922 teaches providing the surgical table with wheels or casters (21) in order to allow the device to be repositioned after an animal is placed on the table (column 5, lines 40-54 and column 6, lines 3-6). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Keil’483 by providing it with lockable casters, such as those taught by Keil’922, in order to allow the device to be easily moved. 
Keil’483 fails to disclose a light source coupled to the frame for illuminating a working area. 
Like Keil’483, Nelson’276 is directed towards a movable frame (104) for surgery including a platform (120) for supporting a patient (see Figure 7).  The frame (104) is coupled with a light source (126) for illuminating the platform (120) holding the patient during surgery (column 7, lines 59-68). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 with a lamp, as taught by Nelson’276, in order to ensure there is adequate light for the surgeon while performing the surgical procedure to ensure they can see the surgical site. 
Keil’483 fails to disclose an operable control configured to adjust a degree of magnification of portions of the images centered on the objects presented on the display. 
Charles’484 discloses a device directed to a surgical workstation (Figure 21b, 21c, 21d) having a movable frame (3), a surgical instrument (17) coupled to the frame (3).
Charles’484 further discloses an imaging system (18) coupled to the frame (3) at a position and orientation to capture images of objects within a worksite in the immediate vicinity of the workstation (paragraph [0356]). The camera (18) can be mounted directly to a display (9) (Figure 21c and paragraph [0359]) for providing an magnified view of the desired area including the worksite on the display (9; paragraph [0356] states display (9) allows a surgeon to view what is captured by camera (18)) to present images in real time (paragraph [0356]). Charles’484 further discloses providing an operable control so a user can control the degree of magnification presented on the display (paragraph [0356], [0359]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 such that the image is magnified, as taught by Charles’484, in order to allow the surgeon to more easily see a particular aspect of a procedure. The benefits of magnification are old and well known to make hard-to-see objects easier to see. 
The inserter and intraocular lens (IOL) are not positively recited elements in the claims and are only functionally presented. The device of Keil’483 in view of Charles’484 would be capable of adjusting magnification of images of an IOL and inserter if they were placed on Keil’483’s platform just as the device would be capable of adjusting magnification of images of any object placed on the platform. Inserters and IOLs do not require special magnification. 
Claim 22: Nelson’276 shows the light source (126) is on a movable arm (Figure 1) which will allow change a position or direction of the illumination provided by the light (126). 
Claims 24, 25: Keil’483 teaches the platform (30) is positioned horizontally relative to gravity (Figures 1).
Claim 26: Keil’483 teaches imaging system is a video camera (paragraph [0027], [0028]). 
Claim 27: Keil’483 fails to disclose an operable focus control so the user can control a focus of the video camera. 
Charles’484 discloses directed to a surgical workstation (Figure 21b, 21c, 21d) having a movable frame (3), a surgical instrument (17) coupled to the frame (3).
Charles’484 further discloses an imaging system (18) coupled to the frame (3) at a position and orientation to capture images of objects within a worksite in the immediate vicinity of the workstation (paragraph [0356]). The camera (18) can be mounted directly to a display (9) (Figure 21c and paragraph [0359]) for providing an magnified view of the desired area including the worksite on the display (9; paragraph [0356] states display (9) allows a surgeon to view what is captured by camera (18)) to present images in real time (paragraph [0356]). 
Charles’484 camera (18) is disclosed as a video camera (paragraph [0356]) having a user operable focus control (paragraph [0369]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 with an adjustable focus control, as taught by Charles’484, because providing a camera with a focus control is well known to allows the user to more clearly view of the captured images. 
Claim 28: Keil483 teaches an operable control in which the operator of the workstation can adjust the position of the imaging system (“camera” is disclosed as attached to equipment support 40 which is attached to moveable arm disclosed in paragraph [0022]). 
Claim 29: Keil’483 discloses the working area (surface of platform 30) is attached to the movable frame (12) and therefore it is considered to be situated within 72 inches of it. 
The working area is adjustable relative to floor and disclosed as being configured so a practitioner can sit next to the working area with their legs underneath the working area (paragraph [0018]). This would indicate the working area is at least 2 feet above the floor. Further, Keil’483 discloses the working area can be adjusted to any height desired by the practitioner (paragraph [0019]). 
Claim 30: The working area is considered to be at least 6 inches width, 6 inches depth, and 6 inches height because most animals worked on a veterinarian for which this table is intended are larger than 6x6x6 inches. 
Claims 33, 34: The imaging system of Keil’483 is capable capturing an image of a barcode that is place on the platform. The claim does not require the imaging system to read the barcode or use this information presented by the barcode in any way. 
Claim 37: The lamps taught by Nelson’276 include a shade or cover (see arrow in copy of Figure 1 below). 

    PNG
    media_image1.png
    265
    277
    media_image1.png
    Greyscale
 
Claim 39: The device of Keil’483 is configured to facilitate loading of an intraocular lens into an inserter because it provides a table on which the surgeon can work. 
MPEP 2112 Section III states: Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. 
Further, MPEP 2112.01 Section I states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this case, Keil’483 has rendered the claimed structure as obvious and since the structure of Applicant’s invention is rendered obvious by the prior art, it is configured to perform the claimed functions. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276 in view of Charles’484, as applied to claim 21, further in view of Charles’484 in view of Meschisen et al. (US Patent Application 2010/0041968). 
Claim 35: Keil’483 fails to specifically disclose the imaging system comprises a bar code reader. 
Like Keil’483, Charles’484 discloses directed to a surgical workstation (Figure 21b, 21c, 21d) having a movable frame (3), a surgical instrument (17) coupled to the frame (3).
Charles’484 further discloses an imaging system (18) coupled to the frame (3) at a position and orientation to capture images of objects within a worksite in the immediate vicinity of the workstation (paragraph [0356]). The camera (18) can be mounted directly to a display (9) (Figure 21c and paragraph [0359]) for providing an magnified view of the desired area including the worksite on the display (9; paragraph [0356] states display (9) allows a surgeon to view what is captured by camera (18)) to present images in real time (paragraph [0356]). 
Charles’484 further discloses the camera can capture a distinguishable pattern or marking on a surgical instrument such that an image processing system uses this distinguishable pattern or marking to identify the surgical instrument (paragraph [0321], [0322]). A bar code is a specific type of distinguishable pattern or marking. 
	Meschisen’968 teaches using video camera to capture an image of a barcode. The video camera can connected to an image processing system algorithm for reading the barcode. 
	In light of this teaching, it would be obvious to one of ordinary skill in the art to modify the image processing system of Charles’484 such that it is capable of reading bar codes because bar codes are a well-known type of distinguishable patterns or markings and it would allow Charles’484 device to be compatible with other tools. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276 in view of Charles’484, as applied to claim 21, further in view of Bowers (US Patent Application 2015/0371618). 
Keil’483, as modified teaches the limitations of claim 38 including providing the platform with sides (32, 34, 36, 38) creating a lip around the perimeter of the platform (Figure 1), but Keil’483 fails to specifically disclose the platform has a concave shape. 
Bowers’618 teaches is known to provide a platform (Table 1) with a concave shape to prevent objects from falling off (paragraph [0039] lines 20-22).  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 with a concave platform, as taught by Bowers’618, in order to provide the stated advantage. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276 in view of Charles’484, as applied to claim 21, further in view of Mirbagheri et al. (US Patent Publication 2016/0374771). 
Keil’483 teaches the height of the platform (30) is adjustable relative to frame (12) (paragraph [0017]), however, Keil’483 does not disclose a threaded rod extending through the platform and impacting part of the frame to secure the platform. 
Mirbagheri’771 teaches a platform (407, 420) wherein the height of the platform is adjustable relative to the frame (404), as in Keil’483. Mirbagheri’771’s adjustment mechanism includes a screw (i.e. a threaded rod) (413) that passes through the platform and impacts the frame (404) to adjustably secure the platform to the frame based on the preference of the user (surgeon) (paragraph [0079]). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute the slidable height adjustment mechanism taught by Keil’483 with the screw height adjustment mechanism taught by Mirbagheri’771 because the substitution of one height adjustment mechanism for another would have yielded predictable results to one of ordinary skill in the art since changing the height adjustment mechanism of Keil for the height adjustment mechanism of Mirbagheri’771 would still perform the same function (adjusting the height of the platform) regardless of whether the mechanism disclosed by Keil or the mechanism disclosed by Mirbagheri’771 were used. One of ordinary skill in the art further would have expected either mechanism to perform equally well since both mechanisms are performing the same function. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Keil’483 in view of Keil’922 in view of Nelson’276 in view of Charles’484, as applied to claim 21, further in view of Hogrebe et al. (US Patent Publication 2004/0189847).
Keil’483 teaches the limitations of claim 42 except that the display provides the portions of the images in greyscale. 
Hogrebe’847 discloses a video magnification system in which the user can use a control to alter the images provided on the display (14) between full color and greyscale. Greyscale can help increase the contrast between important features (paragraph [0044]). Changing the display from color to greyscale, as taught by Hogrebe’847, would result in portions of the images in greyscale because an entire image is comprised of portions. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Keil’483 by allowing the user to control the display such that it can show images in greyscale, as taught by Hogrebe’847 in order to make the image easier to view in particular situations (paragraph [0044]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        26 September 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771